Citation Nr: 0712427	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected pulmonary tuberculosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
assigned a 10 percent rating to service-connected pulmonary 
tuberculosis, formerly rated as noncompensable.  Also on 
appeal is a December 2005 RO rating action that denied 
service connection for PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  While the veteran has some symptoms consistent with PTSD, 
the veteran is not shown to meet the requisite criteria for a 
diagnosis of PTSD.  

3.  The service-connected chronic pulmonary tuberculosis is 
shown to have been inactive, with no current diagnosed 
residuals or impairment.  

4.  The veteran has abnormal pulmonary function tests due to 
bronchial asthma that is not shown to be related to the 
service-connected pulmonary tuberculosis.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected pulmonary 
tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.97 including Diagnostic Code 6731-6600 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In March 2005, prior to the May 2005 rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to show entitlement for increased compensation for his 
service-connected lung disorder the evidence must show that 
the disability had increased in severity.  

In July 2005, prior to the December 2005 rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to show entitlement for service connection, the evidence must 
show three things: (1) an injury in military service, or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(2) a current physical or mental disability, and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  

The veteran was afforded an opportunity to respond prior to 
the issuance of the rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and increased 
evaluation, and that he has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the letters cited above, with 
follow-up letter in March 2006, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 and July letters advised the veteran that VA 
is responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The March 2005 and July 2005 letters specifically advised the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating actions on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

In March 2006, the veteran was advised that the file was 
being forwarded to the Board for appellate review, but that 
he could still submit evidence directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the July 
2005 letter advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The March 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  The Dingess requirements 
are accordingly satisfied in regard to the claim for service 
connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the SOC of 
October 2005 and the Supplemental SOC (SSOC) of May 2006.  
This suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claims 
are adjudicated.  

The veteran was afforded a hearing before the Board in which 
he presented oral testimony in support of his claim, and he 
has also been afforded appropriate VA medical examinations in 
support of his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A. Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In this case, the evidence does not show that the veteran has 
been competently diagnosed with PTSD, although he has 
exhibited some symptoms consistent with PTSD.  

A June 2005 Veteran Information Form (VIF), executed by a 
Licensed Social Worker (LMSW) shows an assessment of PTSD 
consequent to combat-related experiences in Korea in 1968.  
In subsequent treatment notes dated in June-July 2005 the 
same LMSW entered a continuing diagnosis of "chronic PTSD."  

In a report dated on July 11, 2005, the LMSW noted that his 
initial impression of 'Subdiagnostic PTSD' had been upgraded 
to a 'full' diagnosis of PTSD based on further review of the 
symptoms and the military experiences in Korea.  It was noted 
that the veteran had talked about going out on patrol and 
being in a number of combat-type engagements with the enemy.  
The veteran was also noted to have described symptom such as 
sleep disturbance including occasional nightmares, intrusive 
thoughts related to his military experiences, hypervigilance, 
and avoidant behavior that were consistent with the diagnosis 
of PTSD.  

The veteran had an examination by a VA psychiatrist in 
December 2005.  The examiner reviewed the claims file and 
interviewed the veteran.  The examiner noted that the veteran 
tended to be rather vague throughout the examination.  The 
examiner stated that he had not found sufficient 
symptomatology to mark the diagnosis of PTSD.  

While the veteran reported some nightmares and intrusive 
thoughts, they did not appear to relate to specific incidents 
and there was accordingly no way to establish a nexus between 
a particular stressor and the PTSD symptoms.  

The examiner stated that he found no evidence of a 
psychiatric disorder other than PTSD on examination, with the 
possible exception of depression of unknown etiology.  The 
examiner's diagnosis was "PTSD not found."  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board finds that the VA psychiatrist is 
more competent to diagnose a psychiatric disorder than is the 
LMSW.  
 
It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  To the extent that an LMSW is a 
"trained health care professional," the fact remains that a 
diagnosis by a psychiatrist must be afforded more credence 
than a "diagnosis" by a social worker or other non-
physician.  

Based on this analysis, the Board finds that the veteran has 
not been competently diagnosed as having PTSD due to any 
event or incident of his period of active service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the veteran's assertions in 
connection with the claim on appeal.  This evidence includes 
his January 2007 testimony before the Board, and his 
correspondence to VA in which he demonstrates that patrols 
from his unit (B Company, 2nd Battalion, 38th Infantry 
Regiment, 2nd Infantry Division) had been involved in 
ambushes and firefights during the period that the veteran 
was assigned to that unit.  

As a layperson, the veteran is competent to testify in regard 
to the onset and continuity of symptomatology.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, this case turns on a medical matter-specifically, 
the existence of the current claimed disability-and, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion such a matter.  See Bostain v. 
West, 11 Vet. App; 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App.492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining, however sincerely, on matters requiring 
medical knowledge).  Hence, his accounts of stressful events 
during military service are of no bearing toward establishing 
the existence of the claimed disability.  

In regard to the veteran's claimed stressors, the Board 
recognizes that American units did engage in combat actions 
along the Demilitarized Zone (DMZ) in Korea.  However, as 
there is no current diagnosis of PTSD, the question of a 
verified or verifiable stressor is not reached.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Evaluation of Service-Connected Pulmonary Tuberculosis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Public Law 90-493 repealed section 356 of title 38, United 
States Code which had provided graduated ratings for inactive 
tuberculosis; however, the repealed section still applies to 
any veteran who on August 19, 1968 was receiving or entitled 
to receive compensation for tuberculosis.  See 38 C.F.R. 
§ 4.96(a).  

The service-connected pulmonary tuberculosis has been rated 
under the criteria of 38 C.F.R. § 4.97, Diseases of the Lungs 
and Pleura - Tuberculosis.  This section distinguishes 
between ratings for pulmonary tuberculosis entitled on August 
19, 1968 (Diagnostic Codes 6701 through 6724) and those 
ratings initially evaluated after August 19, 1968 (Diagnostic 
Codes 6730 through 6732).  

In this case, the veteran was entitled to compensation for 
tuberculosis effective July 11, 1969.  Accordingly, 
Diagnostic Codes 6730 through 6732 apply.  

The specific Diagnostic Code (DC) applicable to this 
veteran's disability is DC 6731 (chronic pulmonary 
tuberculosis, inactive).  DC 6730 (chronic pulmonary 
tuberculosis, active) and DC 6732 (tuberculous pleurisy, 
active or inactive) are not for application because the 
veteran is not diagnosed with either of those disorders.  

The rating criteria of DC 6731 are as follows: depending on 
the specific findings, rate residuals as interstitial lung 
disease (DCs 6825 through 6833), restrictive lung disease 
(DCs 6840 through 6847), or, when obstructive lung disease is 
the major residual, as chronic bronchitis (DC 6600).  

As there is no evidence of interstitial or restrictive lung 
disease as a residual of tuberculosis, the RO has rated the 
veteran's disability under DC 6731-6600.  

The rating criteria of DC 6600 are based on pulmonary 
function test (PFT) diagnostics as follows.

A rating of 10 percent is assigned for Forced Expiratory 
Volume in one second (FEV-1) of 71- to 80-percent predicted 
or predicted value; or, the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent; or, Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66- to 80-percent predicted.

A rating of 30 percent is assigned for FEV-1 of 56- to 70-
percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, 
DLCO (SB) 56- to 65 percent predicted.

A rating of 60 percent is assigned for FEV-1 of 40- to 55-
percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, 
DLCO (SB) of 40- to 55-percent predicted; or, maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limitation).

A rating of 100 percent is assigned for FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or, 
DLCO (SB) less than 40-percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min (with cardiac or 
respiratory limitation); or, cor pulmonale (right heart 
failure); or, right ventricular hypertrophy; or, pulmonary 
hypertension (shown by Echo or cardiac catheterization); or, 
episode(s) of acute respiratory failure; or, requires 
outpatient oxygen therapy.  

The veteran filed his request for increased evaluation in 
February 2005.  In April 2005, he had a VA tuberculosis 
examination in which the examiner stated that pulmonary 
tuberculosis was manifest only by converted skin test, which 
had been treated and resolved.  There was no current evidence 
of recurrent or active disease, and chest films showed no 
evidence of prior disease.  The examiner noted that PFT 
results had not yet been obtained.  

Subsequently in April 2005, the veteran had a VA PFT in which 
the FEV-1 was 95 percent, the FEV-1/FVC was 126 percent, and 
the DLCO (SB) was 80 percent.  Based on the DLCO (SB) score, 
the RO issued a rating decision in May 2005 that increased 
the veteran's disability rating from no percent to 10 
percent, effective the date of receipt of the claim for 
increased rating.  

Subsequently, the veteran had a VA examination in November 
2005 in which the examiner noted that the veteran's PFT 
results are suggestive of asthma.  The examiner diagnosed 
remote pulmonary tuberculosis, treated with resolution, and 
also diagnosed bronchial asthma.  The examiner stated an 
opinion that the pulmonary tuberculosis was not a result of 
the bronchial asthma.  

Based on the medical evidence above, the Board finds that the 
criteria for a rating in excess of 10 percent are not met.  

The veteran has no demonstrated residuals whatsoever of his 
inactive pulmonary tuberculosis.  The RO granted a 10 percent 
rating based on the current PFTs, and the Board notes in that 
regard that, when it is not possible to separate the effects 
of the service-connected disability from a nonservice-
connected condition, such signs and symptoms must be 
attributed to the service-connected disability.  38 C.F.R. § 
3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  As was subsequently demonstrated in the November 
2005 medical examination, the PFTs are actually a consequence 
of the nonservice-connected asthma.  

However, even if arguendo the PFTs are attributed to the 
veteran's service-connected tuberculosis, the veteran has not 
demonstrated FEV-1 of 56- to 70-percent predicted; or, FEV-
1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65 percent 
predicted as required for the higher (30 percent) rating 
under DC 6731-6600.  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the veteran's assertions in 
connection with the claim on appeal, and particularly his 
testimony before the Board in January 2007.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384.  However, even giving full credence to the 
veteran's testimony, nothing therein shows that the veteran 
meets the schedular criteria for a rating in excess of 10 
percent.  

Accordingly, the Board finds that the criteria for a higher 
rating are not met.  
  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for claimed PTSD is denied.  

An evaluation in excess of 10 percent for the service-
connected pulmonary tuberculosis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


